t c no united_states tax_court wallace and donnetta duncan et al petitioners v commissioner of internal revenue respondent docket nos filed date certain factual issues common to these consolidated cases have been submitted for voluntary the following cases are consolidated herewith stevan b little docket no edward j and lillian c lefevre docket no frank m and maria b foley docket no stephen m and linda m kirchner docket no bernard and sherley h koteen docket no richard e briggs and peggy e perry docket no gregory s and susan h lewis docket no estate of marion cornell deceased barbara a cornell administrator and barbara a cornell docket no arthur d and hildegard b lewis docket no and harvey b jacobson jr docket no binding arbitration pursuant to rule the arbitration agreement requires the parties to submit certain information to the arbitrator by a prescribed deadline and gives the arbitrator discretionary authority to request additional information ps made a timely submission of information to the arbitrator and another untimely submission to which r waived any objection on condition that ps submit no additional information ps have moved to delay entering the arbitrator’s findings in the record on the ground that the arbitrator failed to request and consider certain additional information that they consider essential to their case held absent good cause we shall not set_aside the terms of an arbitration agreement ps’ motion is denied moshe schuldinger for petitioners roger w bracken and avery b cousins iii for respondent opinion thornton judge a primary issue in these consolidated cases is the fair_market_value of numerous west virginia natural_gas wells with respect to which petitioners claimed charitable_contribution deductions the parties have agreed to resolve this factual valuation issue by voluntary binding arbitration pursuant to rule the case is now before us on petitioners’ motion to delay entering the arbitrator’s findings in the record unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure background on date the parties filed a joint motion for rule_124_arbitration moving that certain factual issues common to these consolidated cases be submitted for voluntary binding arbitration attached as an exhibit to the joint motion was the parties’ arbitration agreement executed by the parties’ representatives on date this court granted the joint motion in the arbitration agreement reproduced in the appendix hereto the parties agreed as relevant herein to place no limitations on the materials or sources used by the arbitrator the arbitration agreement states given the arbitrator’s unique knowledge of the facts coupled with both parties’ confidence in the arbitrator’s good_faith and neutrality in this arbitration the parties agree that there is no need for either party to submit testimony expert reports written summaries or affidavits supporting their respective positions to the arbitrator the parties agree that the arbitrator may request that the parties clarify the issues or request any additional information that the arbitrator deems necessary during any phase of the arbitration process provided all parties are notified of such requests and are given the opportunity to participate in any discussions emphasis added pursuant to the arbitration agreement the arbitration schedule began with a 30-day discovery period during which petitioners were required to provide previously requested information to the arbitrator and each party was to provide any additional information relevant and probative to the arbitral issues at the conclusion of the 30-day discovery period if the arbitrator determined that he had sufficient information to prepare findings then a 30-day review period was to commence if the arbitrator determined that he did not have sufficient information to prepare findings then the 30-day review period could be tolled for up to days to allow the arbitrator to request and the parties to provide additional information at the conclusion of the review period the arbitrator was required to provide his written findings to both parties simultaneously within days thereafter the parties were required to submit the arbitrator’s findings to the court the 30-day discovery period began on date in a date letter the arbitrator advised the parties that he was extending the initial 30-day discovery deadline from june to date after which no additional information could be accepted on date petitioners submitted information to the arbitrator on date days after the extended deadline petitioners submitted additional information to the arbitrator respondent alleges and petitioners do not dispute that on date the parties informally agreed that respondent would not object to petitioners’ date submission as being untimely if petitioners would submit no additional information to the arbitrator on date the arbitrator submitted his written findings to the parties and the court on date petitioners filed a motion to delay entering the arbitrator’s findings in the record in their motion petitioners note that the arbitrator’s written findings include this statement mr williams petitioners’ consultant correctly points out that if all of the behind-the-pipe reserves were immediately completed to produce the discount for time would be greatly reduced however there has been no information provided to me that this practice had become a standard procedure in or even since that date emphasis added petitioners argue that by failing to request the information alluded to in the just-quoted passage the arbitrator reached his conclusion as to the fair_market_value of the subject wells without the benefit of full and complete data and information with respect to an essential element of petitioners’ presentation on date respondent filed his opposition to petitioners’ motion discussion under rule the parties may move that any factual issue in controversy be resolved through voluntary binding arbitration rule a the parties must attach to their motion requesting arbitration a stipulation executed by each contrary to the terms of the arbitration agreement the parties have not submitted the arbitrator’s written findings to the court party or counsel for each party regarding the arbitral issues an agreement to be bound by the arbitrator’s findings and other matters related to the arbitration rule b an arbitration agreement represents a contract between the parties see 514_us_938 at t techs inc v communic475_us_643 363_us_574 consequently a stipulated arbitration agreement like other stipulations in this court is governed by general principles of contract law cf 109_tc_1 108_tc_320 affd without published opinion 208_f3d_205 3d cir 87_tc_1451 52_tc_420 and is enforceable like other contracts according to its terms and the parties’ intentions see eg first options of chicago inc v kaplan supra pincite 514_us_52 489_us_468 absent good cause we shall not set_aside the terms of an arbitration agreement cf dorchester indus inc v commissioner supra pincite 26_tc_171 in the instant case the arbitration agreement provides a schedule for submitting information to the arbitrator after the initial 30-day discovery deadline was extended from june to date petitioners made an untimely submission of information to the arbitrator on date respondent agreed to waive any objection to the untimeliness of this submission on the condition that petitioners submit no additional information now apparently petitioners wish to have the arbitrator consider additional information petitioners have not persuaded us that they should not be bound by the deadlines set forth in the arbitration agreement for submitting information to the arbitrator with respondent’s agreement they have already made an untimely submission of additional information to the arbitrator if petitioners failed to include in prior submissions information that they now believe would have been useful they have only themselves to blame furthermore in the arbitration agreement petitioners agreed that there is no need to submit testimony expert reports written summaries or affidavits supporting their respective positions to the arbitrator and that the arbitrator’s authority to request additional information was discretionary petitioners have no valid cause to complain that the arbitrator did not exercise his discretion to request the additional information that petitioners wish to have considered petitioners have not persuaded us that they should not be bound by the terms of the arbitration agreement accordingly we shall deny petitioners’ motion to reflect the foregoing an appropriate order will be issued appendix arbitration agreement the petitioners and respondent collectively referred to as the parties herein voluntarily agree to submit certain factual valuation issues the issues present in the above-entitled united_states tax_court cases for binding arbitration the parties further voluntarily agree to the procedures and terms set forth as follows in this arbitration agreement the agreement arbitrator the parties agree to select forrest a garb forrest a garb associates inc the arbitrator as the sole arbitrator for the issues set forth in paragraph below the petitioners acknowledge that mr garb was previously employed by respondent as his expert in the instant tax_court litigation the parties further agree that the fees and costs of the arbitrator will be shared equally by the two parties subject_to the applicable rules and regulations for government procurement and that the specific costs and fees will be set forth in a separate contract between the parties and the arbitrator issues and findings the parties agree that the issues submitted for determination by the arbitrator are solely factual in nature and do not require the arbitrator to render any legal opinions the parties further agree that the arbitrator’s final written determinations findings should address the following a determine the reserve volumes and classifications as of date for the following natural_gas wells subject_to this arbitration all of which are located in the roaring creek valley district randolph and barbour counties west virginia anderson flanagan findley keeley king 1a king 2a lamb ricottilli ricottilli simmon sec_1 tahaney-clark talbott talbott talbott thacker-luff wilson b prepare projections of production and revenue for each of the subject wells using industry standard procedures considering all technical and economic data available c prepare summary projections of future net revenue and discounted future net revenue by classification for the subject reserves d determine a fair-market-value for the subject wells using industry accepted guidelines and methods materials used by the arbitrator the parties agree to place no limitations on the materials or sources used by the arbitrator except that the arbitrator’s findings should be based solely on data that would have been available as of date while the arbitrator is not permitted to make any findings of law it may be necessary for the arbitrator to refer to existing applicable law regulations and other industry information normally relied upon and used by petroleum engineers in determining such valuation issues to the extent that the arbitrator refers to any authority or information which he believes is not usually relied upon in the petroleum gas industry in making similar determinations such reference s should be specifically detailed in or attached to his findings arbitration process given the arbitrator’s unique knowledge of the facts underlying the issues listed in paragraph above coupled with both parties’ confidence in the arbitrator’s good_faith and neutrality in this arbitration the parties agree that there is no need for either party to submit testimony expert reports written summaries or affidavits supporting their respective positions to the arbitrator the parties further agree that there is no need for a formal arbitration meeting of the arbitrator with the parties the parties agree that the arbitrator may request that the parties clarify the issues or request any additional information that the arbitrator deems necessary during any phase of the arbitration process provided all parties are notified of such requests and are given the opportunity to participate in any discussions the parties further agree that there shall be no ex_parte communications between the arbitrator and a party or agent for a party and that any information provided to the arbitrator must be provided to all parties simultaneously the parties agree on the following arbitration time frames and procedures a as of the later of the date the parties’ joint motion for rule_124_arbitration with an original of this executed arbitration agreement is granted by the tax_court or the date the arbitrator’s fee and costs contract with the parties has been executed an initial thirty day discovery period will commence during which the petitioners must provide the arbitrator with responses to the information request previously submitted to them by mr garb as well as any additional information that either petitioners or respondent believe is relevant and probative on the issues set forth in paragraph above b if at the end of this initial day discovery period the arbitrator states in writing to the parties that he has sufficient information to determine his findings a day review period commences if however at the end of the initial 30-day discovery period the arbitrator states to the parties in writing that he needs additional information from either party the commencement of thi sec_30 day review period is suspended as follows a period not exceeding fifteen days after the end of the initial discovery period will be provided for the arbitrator to prepare and pose in writing any requests for additional information copies of such requests or any other correspondence from the arbitrator will be provided to all parties simultaneously from the date they receive any requests for additional information the parties will have a period not exceeding days to respond in writing to the arbitrator the arbitrator’ sec_30 day review period will commence on the earlier of a the sixteenth 16th day after the parties receive any written request for additional information from the arbitrator or b the date the arbitrator states in writing to the parties that he has sufficient information to make his findings c by the end of his 30-day review period the arbitrator will prepare his written findings on the issues these findings should state to the extent necessary the reasons for any material revisions to the conclusions contained in the expert witness report previously submitted by mr garb which is currently lodged with the tax_court the arbitrator must provide his written findings to both parties simultaneously no later than the 30th day of hi sec_30 day review period the parties will submit the arbitrator’s findings to the tax_court within days thereafter finality the parties agree to be bound by the arbitrator’s findings and that the findings are final and can not be appealed while the parties agree that the findings regarding the issues specified in paragraph above shall be conclusive and binding on the parties both parties also recognize that there are additional legal issues present in these docketed cases which may give rise to further legal proceedings including if necessary a tax_court trial the parties further agree that while the findings are not binding on any other participants in the various fmf gas well enterprises who are not petitioners in this consolidated_group of tax_court cases there is no prohibition against offering the arbitrator’s factual findings as evidence in any subsequent court_proceeding concerning these docketed cases or any other proceeding any settlement reached by the parties through the arbitration however shall not serve as an estoppel in any other proceeding confidentiality petitioners acknowledge that the arbitrator and any agents he may use during the arbitration process may have access to petitioners’ returns and return_information pertaining to the issues being arbitrated respondent’s agents involved in the arbitration and the arbitrator and any agents he may use during the arbitration process are subject_to the confidentiality and disclosure provisions of sec_6103 sec_6103 sec_7213 and sec_7431 the parties acknowledge that employees of the service and all other treasury employees involved in this arbitration are bound by sec_7214 and must report information concerning violations of any revenue law to the secretary of treasury b john williams jr chief_counsel internal_revenue_service s by s moshe schuldinger warren p simonsen date date
